DICE, Commissioner.
Upon his plea of guilty, appellant was convicted of the felony offense of driving while intoxicated and his punishment assessed by the jury at 10 days in jail and a fine of $100.
No statement of facts or bills of exception accompany the record.
We observe that in the court’s judgment fixing the appellant’s punishment it is adjudged “that he be punished by confinement in the State Penitentiary for a term of years” and in the sentence of the court it is ordered that appellant be delivered *515by the Sheriff to the county jail and be confined in said jail for ten days.
Both the judgment and sentence are reformed to conform to the verdict of the jury so as to order in the judgment that the State do have and recover of the appellant the said fine of $100 and costs and that he be confined in jail for ten days and in the sentence to order that he be confined in jail by the Sheriff for a period of ten days and until said fine and costs are fully paid.
As reformed, the judgment of conviction is affirmed.
Opinion Approved by the court.